EXHIBIT 99.1 T 604.682.3701F 604.682.3600 ir@levon.com www.levon.com Suite 900, 570 Granville StreetVancouver, BC V6C 3P1 September 22, 2014 VIA SEDAR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Securities Commission of Newfoundland & Labrador The Toronto Stock Exchange Dear Sirs/Mesdames: Re: Levon Resources Ltd. (the “Company”) Report of Voting Results pursuant to Section 11.3 of National Instrumental 51-102 Continuous Disclosure Obligations (“NI 51-102”) In accordance with Section 11.3 of NI 51-102, this report briefly describes the matters voted upon and the outcome of the votes at the Annual General and Special Meeting of Shareholders of the Company held on September 18, 2014: 1. Setting the Number of Directors at Seven According to proxies received and a vote conducted by a show of hands, the resolution regarding the setting of the number of Directors at seven was passed as follows: Votes For % For Votes Against % Against 2. Election of Directors According to proxies received and a vote conducted by a show of hands, the following directors were elected to the board of directors of the Company as follows: Director Nominee Votes For % For Votes Withheld % Withheld Ron Barbaro Victor Chevillon William Glasier Gary Robertson Ron Tremblay Carlos Fernandez Mazzi Robert Aaron Roberts 1 3. Appointment and Remuneration of Auditor According to proxies received and a vote conducted by a show of hands, the resolution regarding the appointment and remuneration of Smythe Ratcliffe LLP as the Company’s auditors was passed as follows: Votes For % For Votes Against % Against 4. Approval of the 2014 Stock Plan According to proxies received and votes conducted by a show of hands, the ordinary resolutions regarding the approval of the Stock Option Plan was passed by a majority of shareholders as follows. Votes For % For Votes Against % Against 5. Approval of an Ordinary Resolutions to alter and amend the Articles of the Company to permit the Company’s directors to approve share consolidations without shareholder approval According to proxies received and votes conducted by a show of hands, the ordinary resolutions regarding the alteration and amendment of the existing Articles of the Company by permitting the Company’s directors to approve share consolidations without shareholder approval was passed by a majority of shareholders as follows. Votes For % For Votes Against % Against Yours truly, LEVON RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary 2
